1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10   MIGUEL TORRES.,                                 )   Case No.: 1:18-cv-00188-LJO-SAB (PC)
                                                     )
11                   Plaintiff,                      )
                                                     )   ORDER ADOPTING FINDINGS AND
12            v.                                         RECOMMENDATIONS, DISMISSING CERTAIN
                                                     )
                                                     )   CLAIMS AND DEFENDANTS
13   ISMAIL PATEL, et.al.,
                                                     )   (Doc. No. 17)
14                   Defendants.                     )
                                                     )
15                                                   )
                                                     )
16                                                   )
17                                                   )

18            Plaintiff Miguel Torres is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On December 5, 2018, the assigned Magistrate Judge issued findings and recommendations
22   finding that Plaintiff’s amended complaint states a cognizable claim against Defendants Patel, Ulit,
23   Mansrah, Spaeth and Serda, in their individual capacities, for deliberate indifference in violation of the
24   Eighth Amendment. (Doc. No. 17.) The Magistrate Judge further recommending dismissing all other
25   claims and defendants for the failure to state a claim upon which relief may be granted. (Id. at 1.) Those
26   findings and recommendations were served on Plaintiff and contained notice that any objections thereto
27   were to be filed within fourteen days. (Id. at 2.) That deadline has passed, and no objections have been
28   filed.
                                                         1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a de

2    novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

3    Magistrate Judge’s findings and recommendations are supported by the record and by proper analysis.

4           Accordingly, IT IS HEREBY ORDERED that:

5           1.      The Findings and Recommendations issued on December 5, 2018, (Doc. No. 17) are

6    adopted in full;

7           2.      This action proceeds on Plaintiff’s first amended complaint against Defendants Patel,

8    Ulit, Mansrah, Spaeth and Serda, in their individual capacities, for deliberate indifference in violation

9    of the Eighth Amendment;

10          3.      All other claims and defendants are dismissed from this action for the failure to state a

11   cognizable claim; and

12          4.      This matter is referred back to the assigned Magistrate Judge for further proceedings

13   consistent with this order, including initiation of service of process.

14
15   IT IS SO ORDERED.

16      Dated:     January 3, 2019                            /s/ Lawrence J. O’Neill _____
17                                                  UNITED STATES CHIEF DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
